Citation Nr: 0727519	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  00-21 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for bronchial asthma, 
rated as 60 percent disabling from July 15, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The veteran had active military service from November 1968 to 
May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision by the Los 
Angeles, California Regional Office (RO) of the Department of 
Veterans Affairs (VA) that continued the veteran's 10 percent 
evaluation for bronchial asthma.  In a May 2002 rating 
decision, the RO granted a 30 percent evaluation for 
bronchial asthma, effective from November 30, 1999.  In a 
March 2004 decision, the RO granted a 60 percent disability 
evaluation for bronchial asthma, effective from July 15, 
2002.

In September 2002, the veteran, sitting at the RO, testified 
at a hearing via video conference before the undersigned 
sitting at the Board's central office in Washington, D.C.  A 
transcript of the hearing is of record.  

In September 2003, March 2005, and August 2006, the Board 
remanded the veteran's case to the RO for further 
development.  In an August 2006 decision, the Board denied 
the veteran's claim for rating in excess of 30 percent for 
bronchial asthma for the period from November 30, 1999 to 
July 14, 2002.  As such, the Board will confine itself to the 
issue as set forth on the decision title page. 


FINDINGS OF FACT

1.  The probative and competent medical evidence of record 
demonstrates results of pulmonary function tests (PFTs) 
performed by VA in September 2005 were not considered 
reliable due to wide discrepancies and those performed in 
September 2006 could not be accurately interpreted.

2.  The most recent reliable pulmonary function tests, 
conducted in November 2001, showed Forced Expiratory Volume 
in one second (FEV1) to be 89.5 percent of predicted value 
and FEV-1/Forced Vital Capacity (FVC) to be 82 percent of the 
predicted value; the veteran's pulmonary function test 
results on the whole are greater than 40 percent of predicted 
FEV-1 and 40 percent of predicted FEV-1/FVC.  The most recent 
objective medical evidence preponderates against a finding 
that, since July 15, 2002, the veteran has one attack per 
week with episodes of respiratory failure, or requires daily 
use of systemic high dose corticosteroids or 
immunosuppressive medications.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 60 percent 
for bronchial asthma have not been met for the period from 
July 15, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.97, Diagnostic Code 6602 (2006); 71 Fed. Reg. 
52457-52460 (Sept. 6, 2006) (to be codified at 38 C.F.R. 
§ 4.97).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The veteran contends that he should be granted a rating in 
excess of 60 percent for bronchial asthma for the period from 
July 15, 2002.  He claims that he has severe asthma attacks 
on a frequent basis. 

Notice requirements have been satisfied by virtue of letters 
sent to the veteran in February 2004, April 2005, and August 
2006.  Furthermore, while this case was undergoing 
development, the case of Dingess/Hartman was decided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran was notified of this decision in a letter issued in 
April 2006.    

Although the notices were not sent until after the initial 
rating denying the claim, the Board finds that any defect 
with respect to the timing of the required notice was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006). 

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.  The Board remanded the veteran's three times and 
provided him with VA examinations in order to obtain the most 
accurate picture of the current level of severity of his 
service-connected disability.  In this regard, the veteran 
was afforded VA examination in September 2005, but pulmonary 
testing was not considered reliable due to wide 
discrepancies.  Then Board remanded the case in August 2006 
for repeating testing.  However, while additional testing was 
attempted during the VA examination in September 2006, the 
PFTs could not be accurately interpreted.  Based on the 
repeated, albeit, failed attempts to gather reliable 
diagnostic test results, the Board will proceed to decide his 
appeal based on the evidence of record.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

II. Rating in Excess of 60 Percent for Bronchial Asthma from 
July 5, 2002

Service connection was granted for bronchial asthma in a 
March 1976 rating action.  A noncompensable disability 
evaluation was assigned.  In August 1998, a 10 percent 
disability rating was granted.  

In November 1999, the RO received the veteran's current 
claim.  The disability evaluation was increased to 30 percent 
via a May 2002 rating action, effective in November 1999.  A 
60 percent evaluation was granted in a May 2004 rating 
action, effective in July 2002.  Even though the RO increased 
the schedular rating for the veteran's disability during the 
appeal, the issue of entitlement to a higher rating remained 
on appeal, as the veteran has not indicated his desire to 
withdraw that issue.  See AB v. Brown, 6 Vet. App. 35 (1993).  
As noted above, in August 2006, the Board denied the 
veteran's claim for a rating in excess of 30 percent prior to 
July 14, 2002.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Diagnostic Code 6602 primarily rates the pulmonary condition 
based on pulmonary function study test results including FEV-
1, or the ratio of FEV1 to FVC (FEV-1/FVC).  38 C.F.R. § 
4.97, Diagnostic Code 6602.

A 60 percent rating is warranted for bronchial asthma with 
FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; at least monthly visits to a physician for 
required care of exacerbation, or intermittent (at least 3 
per year) courses of systemic (oral or parenteral) 
corticosteroids.

A 100 percent rating requires an FEV-1 less than 40-percent 
of predicted value, or; FEV-1/FVC less than 40 percent, or; 
more than one attack per week with episodes of respiratory 
failure, or; requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  

During the pendency of the veteran's claim, VA amended the 
ratings schedule concerning evaluation of respiratory 
conditions effective October 6, 2006.  See 71 Fed. Reg. 
52457-52460 (Sept. 6, 2006) (to be codified at 38 C.F.R. 
§ 4.97).  The Board notes that these changes concern "special 
provisions" for the application of Diagnostic Codes 6600 (for 
chronic bronchitis), 6603 (for emphysema), and 6604 (for 
chronic obstructive pulmonary disease), that are not relevant 
for the veteran's service-connected asthma disability. 

When examined by VA in September 2005, the veteran reported 
that he was last hospitalized for asthma in the mid 1980s and 
that his most recent attack was approximately five or six 
months prior to this examination.  He saw his private 
physician for treatment.  The asthma attack was apparently 
precipitated by stress after a dog bite.  Smoke and 
unpleasant smells triggered asthma attacks.  He reported 
chronic wheezing and became short of breath after walking 100 
yards.  He had daily attacks, primarily at night, about three 
a day.  He coughed occasionally. He used a nebulizer at home.  
The examiner noted a review of the veteran's medical records 
showed that in June 2003, the veteran was noted to have clear 
lungs and, in September 2003, he was noted to use excessive 
amounts of albuterol inhaler.  

On examination, the veteran was not observed to be short of 
breath.  His speech was rushed that was thought to possibly 
lead to shortness of breath in an asthmatic. Examination of 
the lungs revealed no respiratory difficulty.  Results of x-
rays taken at the time showed chronic obstructive pulmonary 
disease (COPD).  Diagnoses included chronic asthma and COPD, 
both described as mildly to moderately disabling.  The 
veteran did not have cor pulmonale, right ventricular 
hypertrophy, pulmonary hypertension, episodes of acute 
respiratory failure or require oxygen therapy.  The veteran 
was unemployed that, the examiner opined, was more likely 
than not due to mental health concerns rather than solely due 
to COPD or asthma. It was the VA examiner's impression that 
the veteran would be able to perform sedentary work.  Because 
of the veteran's difficulty in performing PFTs, the 
examination was not completed and deemed inadequate.  Test 
results from November 2001 were submitted with the report. 

In September 2006, the veteran underwent another VA 
examination.  According to the examination report, the 
examiner reviewed the veteran's medical records, including 
the September 2005 VA examination report.  It was noted that 
since September 2005, the veteran saw his primary care 
providers six times and was seen in the emergency once, but 
none of the records indicate he had any acute exacerbations 
of asthma or other respiratory illness necessitating other 
than routine examination and renewal of his prescriptions  
All lung examinations indicated the veteran's lungs were 
"clear".  The emergency room visit was for a head injury in 
January 2006.  The veteran said that in July 2006 he had an 
asthma attack while visiting family in Louisiana, visited a 
private physician, and was treated on an outpatient basis.  
He had no hospitalizations since the mid-1980s.  It was 
further noted that there was no history of systemic 
corticosteroid or immunosuppressive use since September 2005.  
The veteran's only oral medication was theophylline and he 
used various inhalers at home.  

The veteran said he was only able to walk less than 100 
yards, but this was due to his chronic low back pain and 
secondary sciatica, not COPD.  It was noted that, as in 
September 2005, the veteran was unable to properly use his 
inhaler and more than half the medication was wasted.  The 
examiner said that it appeared the veteran may derive no more 
than a quarter of the medication's potential benefit.

On examination, the veteran's speech was rushed and of normal 
tone and did not demonstrate the shortness of breath one 
would expect from an individual with severe COPD.  At no time 
did he stop talking to catch his breath.  He did not appear 
to have any shortness of breath or labored breathing at rest 
or while talking.  Few diffuse ronchi in all fields were 
noted on lung examination, with no wheezing or rales.  During 
the exam, the veteran was asked to cough and produced a small 
amount of frothy/clear sputum, slightly tinged with blood, 
that the examiner thought was more likely than not from the 
veteran's throat, not his lungs.  It was noted that the 
veteran was unable to perform PFTs once again and the VA 
examiner commented that the reasons for an inadequate PFT 
study occurring included an inability to understand, follow 
or implement instructions.  It was further noted that since 
this was the second year in a row that PFTs were inadequate, 
it appeared that there was no reason to make any more 
attempts (to perform these tests).

As referred to above, the veteran underwent VA examinations 
in September 2005 and September 2006 but was unable to 
perform the PFTs in a manner which would enable the examiners 
to make accurate determination as to the level of the 
asthmatic disability.  Therefore, the Board will review the 
available evidence, of record.

In this case, the most reliable evidence of record shows that 
the veteran's, November 2001 VA PFT resulted in a post-
bronchodilator FEV-1 of 89.5 percent of predicted and FEV-
1/FVC of 82 percent.  These results are well within the 
criteria contemplated for a 60 percent rating, and do not 
meet the schedular criteria for a 100 percent rating.

The Board notes that private examination reports in July 2002 
and February 2003 show PFT results of post-bronchodilator 
FEV-1 of 32 and 29 percent of predicted value, respectively.  
While these findings would warrant a 100 percent rating, the 
Board finds the values unreliable.  In providing technical 
comments in February 2003, an examiner noted that the veteran 
did not make a good effort.  Moreover, as set forth in detail 
above, VA has repeatedly attempted to confirm these findings 
with additional examinations, but the veteran has been unable 
to perform the PFTs in a manner that enabled pulmonologists 
to make a determination of his disability level.  Therefore, 
the Board finds very little probative value in the results 
recorded at the July 2002 and February 2003 private 
examinations. 

In addition, although VA outpatient records show that the 
veteran has been seen on occasion for adjustment of his 
asthma medications between 2002 and 2006, the records do not 
show that he has had to visit a physician at least weekly for 
required care of exacerbations.  In fact, it is not clear 
from the record whether his clinical visits would have been 
required, or if he had just run out of medication on 
occasion.  Finally, he has not undergone courses of systemic 
corticosteroids, that is, at least daily, nor is he currently 
on immuno-suppressive medications.  In short, his clinical 
symptomatology is not consistent with the schedular criteria 
set forth for a 100 percent rating under the current 
criteria.

The Board finds no objective medical evidence that the 
veteran's bronchial asthma presents such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b). The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

In this case, there is no objective evidence of any symptoms 
due to the veteran's service-connected bronchial asthma which 
would render impractical the application of the regular 
schedular standards.  The veteran's bronchial asthma has not 
required frequent inpatient hospitalization or by itself 
markedly interfered with employment and he has submitted no 
evidence to document such interference, e.g., wage 
statements, sick leave reports.  In fact, in September 2005, 
the VA examiner commented that the veteran's unemployment 
appeared more likely than not due to mental health concerns 
rather than solely due to COPD or asthma and that the veteran 
would be able to perform sedentary work.  Thus, the Board 
concludes that referral of this case for consideration of an 
extraschedular rating is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996).

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).


ORDER

A rating in excess of 60 percent for bronchial asthma for the 
period from July 15, 2002, is denied.




____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


